t c memo united_states tax_court balsam mountain investments llc balsam mountain management company llc f k a balsam mountain company llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in b a partnership granted a perpetual conservation_easement on a 22-acre parcel of land to a nonprofit corporation for the next five years b had the right to change the boundaries of the restricted area b’s right to change the boundaries was subject_to the following conditions first the total area restricted by the easement had to remain acres second at least of the original 22-acre parcel had to remain within the boundaries of the restricted area held the easement is not a qualified_real_property_interest of the type described in sec_170 david demoss dahl and bradley s wooldridge for petitioner david m mccallum and matthew e epps for respondent memorandum opinion morrison judge the respondent referred to here as the irs issued a notice of final_partnership_administrative_adjustment for the taxable_year of balsam mountain investments llc referred to here as balsam investments the notice disallowed a charitable-contribution deduction for a perpetual conservation_easement and determined a penalty under sec_6662 all references to sections are to the internal_revenue_code_of_1986 as amended we have jurisdiction under sec_6226 the irs filed a motion for partial summary_judgment it contends that the easement is not a qualified_real_property_interest of the type described in sec_170 we grant the irs’s motion background the facts set forth below are based upon examination of the parties’ pleadings moving papers responses and attachments in balsam investments executed a perpetual conservation_easement agreement with the north american land trust a nonprofit corporation under the easement agreement balsam investments and its successors or assigns were restricted in perpetuity from developing or altering the land in the conservation area the conservation area was defined in the easement agreement as a specific 22-acre parcel of land in jackson county north carolina the exact boundaries of which were described in a plat attached to the easement agreement at the time balsam investments owned the 22-acre parcel of land article of the easement agreement reserved the right of balsam investments to make boundary changes to the conservation area owner ie balsam investments reserves the right to make minor alterations to the boundary of the conservation area if all of the following requirements are satisfied the calculated area of land within the conservation area after alteration of the boundary of the conservation area shall not be reduced from that which was made subject_to this conservation_easement at the time this conservation_easement was granted the land added to the conservation area shall be contiguous with and connected by an area of substantial width to the conservation area as it exists on the date of this conservation_easement the land added to the conservation area shall in the trust’s ie north american land trust’s reasonable_judgment be land which makes an equal or greater contribution to the conservation purposes than that which is removed from the conservation area the aggregate land removed from the conservation area and substituted with other contiguous land as a result of all boundary line alterations shall not exceed five percent of the area within the conservation area as of the date of this conservation_easement no boundary line adjustments within the conservation area may be made under the provisions of this section after the fifth anniversary of the date of this conservation_easement the proposed boundary lines shall be surveyed and proposed in survey plan form by owner but shall be subject_to the prior review and approval of the trust the location and reconfiguration of a boundary of the conservation area shall not be approved by trust if in trust’s judgment it would directly or indirectly result in any material adverse effect on any of the conservation purposes the new conservation area boundary shall be set forth in a written amendment to this conservation_easement the term conservation purposes was defined in the easement agreement as the preservation of the conservation area as a natural habitat and the preservation of the conservation area as open space in balsam investments filed a form_1065 u s return of partnership income for its taxable_year it reported its grant of the conservation_easement as a charitable-contribution deduction in balsam investment sec_1 although a deductible charitable_contribution by a partnership is reported on the partnership’s return such a contribution does not affect the partnership’s taxable_income sec_703 sec_6031 sec_1_703-1 and income_tax regs rather it affects the partners’ taxable_income see sec_702 dissolved in the irs issued its partners a notice of final_partnership_administrative_adjustment for the notice disallowed the charitable- contribution deduction and asserted a section-6662 penalty in the tax_matters_partner filed a timely petition challenging the notice under sec_6226 the tax_matters_partner was balsam mountain management co llc referred to here as balsam management its principal office was in north carolina at the time the petition was filed discussion tax_court rule_of practice and procedure a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine dispute exists as to any material fact and that the issues presented by the motion may be decided as a matter of law see tax ct r pract proc b 98_tc_518 aff’d 17_f3d_965 7th cir as to whether the easement granted by balsam investments is a qualified_real_property_interest of the type described in sec_170 we conclude that there is no genuine dispute as to any material fact and that the easement is not such an interest as a matter of law the value of any charitable_contribution made during the taxable_year is allowed as a deduction sec_170 if the charitable_contribution is of a partial interest in property-- an interest in property which consists of less than the taxpayer’s entire_interest in such property --the code allows a deduction only in limited circumstances id subsec f one such circumstance exists if the contributed interest is a qualified_conservation_contribution id subpara b iii a qualified_conservation_contribution is defined by sec_170 sec_170 provides in general --for purposes of subsection f b iii the term qualified_conservation_contribution means a contribution-- a of a qualified_real_property_interest b to a qualified_organization c exclusively for conservation purposes sec_170 provides qualified_real_property_interest --for purposes of this subsection the term qualified_real_property_interest means any of the following interests_in_real_property a the entire_interest of the donor other than a qualified_mineral_interest b a remainder_interest and c a restriction granted in perpetuity on the use which may be made of the real_property the irs contends that the easement balsam investments granted to the north american land trust is not a qualified_real_property_interest of the type described in sec_170 and therefore is not a qualified_conservation_contribution balsam management contends that the easement is a qualified_conservation_contribution because it is a qualified_real_property_interest of the type described in sec_170 we hold that the easement is not a qualified_real_property_interest of the type described in sec_170 140_tc_1 supplemented by tcmemo_2013_154 aff’d 774_f3d_221 4th cir held that a conservation_easement is not a qualified_real_property_interest of the type described in sec_170 if the easement agreement permits the grantor to change what property is subject_to the easement this is because an interest_in_real_property is a qualified_real_property_interest of the type described in sec_170 only if it is an interest in an identifiable specific piece of real_property see belk v commissioner t c pincite the easement granted this reading of belk is consistent with the supplemental memorandum opinion denying the taxpayers’ motion for reconsideration of belk see belk v commissioner tcmemo_2013_154 supplementing 140_tc_1 aff’d continued by balsam investments permitted it to change the boundaries of the conservation area therefore the easement is not an interest in an identifiable specific piece of real_property under belk the easement is not a qualified_real_property_interest of the type described in sec_170 balsam management contends that belk v commissioner t c pincite is distinguishable because the easement agreement in belk allowed the donor to substitute other land for all of the land initially subject_to the easement by contrast the easement granted by balsam investments allowed substitution for only of the land initially subject_to the easement this makes the easement different from the one in belk but the difference does not matter the easement granted by balsam investments in was not an interest in an identifiable specific piece of real_property for five years after balsam investments could change the boundaries of the conservation area burdened by the continued 774_f3d_221 4th cir in the supplemental memorandum opinion we stated that the court in the first belk opinion had found that sec_170 requires that taxpayers donate an interest in an identifiable specific piece of real_property see id at the u s court_of_appeals for the fourth circuit held that the easement in belk did not restrict a defined and static parcel of real_property and therefore was not a qualified_real_property_interest under sec_170 belk v commissioner f 3d pincite easement as of the easement did not constitute a qualified_real_property_interest of the type described in sec_170 alternatively balsam management argues that we should overrule belk we decline to do so the easement is not a qualified_real_property_interest of the type described in sec_170 given the arguments presented the easement is not a qualified_conservation_contribution an order will be issued granting respondent’s motion for partial summary_judgment
